In an action to recover damages for personal injury and loss of services resulting from the collapse of a building, the defendant City of New York appeals from an order of the Supreme Court, Kings County, dated September 4, 1963, which denied its motion for summary judgment dismissing the complaint; and the defendant Albro Contracting Corporation appeals from an order of said court, dated August 5, 1963, -which denied its motion for the same relief. Orders affirmed, with one bill of $10 costs and disbursements against the defendants jointly. Plaintiffs -were not parties to the prior action. On this record a question of fact is presented as to liability of the respective defendants for collapse of the building. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.